Citation Nr: 1710225	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-02 007	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II ,with bilateral cataracts.

2..  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling prior to February 16, 2012, and 20 percent disabling thereafter.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to February 16, 2012, and 20 percent disabling thereafter.

4.  Entitlement to a separate, compensable evaluation for bilateral cataracts.

5.  Whether new and material has been received to reopen a claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II. 



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2012, June 2012, February 2013 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1966 to November 1968.

2.  On February 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


